               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

JOHN M. PICKENS,                 )
                                 )
     Plaintiff,                  )
                                 )    No. 17-cv-2205-tmp
v.
                                 )
AMY BETH DOWDY,                  )
                                 )
     Defendant.                  )
                                 )
________________________________________________________________

    ORDER DENYING PLAINTIFF’S MOTION FOR JURY INTERVIEW/SURVEY
_________________________________________________________________

     Before the court is plaintiff John M. Pickens’s Motion for

Jury Interview/Survey, filed on August 21, 2019. (ECF No. 120.) For

the following reasons, the motion is DENIED.

     This case arises from a March 14, 2015, car collision between

Dowdy and Pickens. (ECF No. 62 at 4.) The only contested issues at

trial were the extent and nature of Pickens’s injuries attributable

to the collision. The court held a jury trial in this matter from

August 6, 2018, through August 9, 2018. At the conclusion of trial,

the jury returned a verdict in favor of Pickens and awarded

$6,528.29 for damages attributable to his medical expenses. (ECF

No. 82.) The court entered judgment that day. (ECF No. 87.) Pickens

thereafter filed a motion for a new trial, asserting that no

reasonable jury could have concluded that his neck surgeries were

not necessitated by the injuries he sustained to his neck in the

collision. (ECF No. 92.) The court denied the motion, and Pickens
filed a notice of appeal on October 25, 2018. (ECF No. 95, 98.)

Plaintiff, now proceeding pro se, now seeks to obtain the names,

addresses and contact information of each juror.

     As a preliminary matter, this court lacks jurisdiction to

grant the instant motion. “It is settled law that filing a notice

of appeal with the district court divests the district court of

jurisdiction to act in a case, except on remedial matters unrelated

to the merits of the appeal.” Fort Gratiot Sanitary Landfill v.

Michigan Dep't of Natural Resources, 71 F.3d 1197, 1203 (6th Cir.

1995); see also Greiner v. Macomb Cty., MI, 2019 U.S. App. LEXIS

5443, at *3 (6th Cir. Feb 22, 2019). Here, plaintiff’s appeal

involves the question of whether the jury reached a reasonable

conclusion. Thus, any purported misconduct by the jury falls within

the scope of plaintiff’s appeal. 1 Accordingly, the court lacks

jurisdiction to grant the instant motion.

     Even if this motion properly fell within the jurisdiction of

this court, the Local Rules of this court preclude the sort of

inquiry Plaintiff seeks in this case. See LR 47.1(e). When seeking

leave   of   court   to   interrogate     a   juror   after   a   verdict,   the

plaintiff “must state the grounds for and the purpose of the

interrogation. If a post-verdict interrogation is approved, the

Court   will   determine    the   scope   of   the    interrogation    and   any

limitations upon the interrogation prior to the interrogation.” LR


1Notably,    plaintiff alleges no jury misconduct whatsoever.
                                  -2-
47.1(e).   It   is   improper   for   a     plaintiff   to   seek   the   names,

addresses and contact information of jurors without providing any

basis for the interview or insight into its scope. Courts do not

permit “fishing expeditions” based on unsubstantiated allegations

of jury misconduct. See United States v. Kimball, 194 F. App’x.

373, 377 (6th Cir. 2006) (upholding denial of motion to interview

the jury where the plaintiff “fail[ed] to cite to any evidence of

misconduct.”) (citing Green Constr. Co. v. Kansas Power and Light

Co., 1 F.3d 1005, 1012 (6th Cir. 1993)). Here, plaintiff fails to

even allege any impropriety by the jury in its deliberations. As a

result, his motion fails on this additional ground.

     Based on the foregoing analysis, Plaintiff’s Motion for Jury

Interview/Survey is DENIED.

     IT IS SO ORDERED.

                                          s/ Tu M. Pham
                                          TU M. PHAM
                                          United States Magistrate Judge

                                          August 22, 2019
                                          Date




                                      -3-
